                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA                              JS-6
                                  CIVIL MINUTES – GENERAL

 Case No.       SACV 19-00821-AG (JDEx)                          Date      October 4, 2019
 Title          Hyun Kim v. WMVP Inc. et al



PRESENT:

          HONORABLE ANDREW J. GUILFORD, UNITED STATES DISTRICT JUDGE

         Melissa Kunig                                          Not Reported
         Deputy Clerk                                           Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                  ATTORNEYS PRESENT FOR DEFENDANT:

         None Present                                           None Present

PROCEEDINGS:          (IN CHAMBERS) ORDER DISMISSING ACTION FOR LACK OF
                      PROSECUTION FOR FAILURE TO COMPLY WITH THE COURT’S
                      ORDER



        This action was filed on May 2, 2019. On October 1, 2019, the Court issued a minute
order which ordered Plaintiff to show cause in writing on or before October 3, 2019 why this
action should not be dismissed for lack of prosecution. Plaintiff has failed to respond to the
Court's Order. Therefore, the Court ORDERS that this action is dismissed without prejudice
for lack of prosecution and for failure to comply with the Orders of the Court.

      The Court further orders the Order to Show Cause [11] issued on October 1, 2019
discharged.




                                                                                  -   :        -
                                                Initials of Deputy Clerk    mku
cc:



CV-90 (06/04)                         CIVIL MINUTES - GENERAL                             Page 1 of 1
